Title: To George Washington from Colonel Daniel Brodhead, 22 May 1779
From: Brodhead, Daniel
To: Washington, George



Dr General
Pittsburgh May 22d 1779

I am Honored with yours of the third instant and the Inclosure.
The Strictest Attention Shall ever be paid to all the Instructions your Excellency may from time to time be pleased to give me and I am very happy in having permission to establish the posts at Kittaning and Venango and am Convinced they will answer the Grand purposes mentioned in your letter, The Greatest difficulty will be to procure Salt provisions to Subsist the Garrisons at the dift advanced Posts but I have taken every Promising Step to Obtain them.
Your Excellencies letter to the Board of War will doubtless have the desired effect, and I Shall be happy in Seeing the Troops properly furnished.
You can Scarcly Conceive how difficult it has been for Some time past to procure meat for the Troops at this post⟨.⟩ I think we have been without that article upwards of Twenty days, Since Genlr. McIntosh went down the Country and yet I have the Satisfaction to inform you that the Troops have not at any time Complained.
In my last I mentioned a Great Supply of Salt provisions having arrived at Bedford which could not be brought on for want of forage, but the information I had then recd was wrong and I am informed by the Quarter Master at Carlisle, there is only forty nine Barrels of Porke, I have Since wrote to the Purchasing Comsy at Carlisle but whether another Small Supply can be Spared from thence I have not learnt, but it certainly cannot be purchased from the Starved Inhabitants on this Side the Hills.
I have at this time four young Delewars with me who upon every Alarm join the Troops that are Sent out and Seem determined to fight against the Enemy. But I am too poor to engage them to bring me a Mingoe Scalp or venture far into that Country, the Spies I had before Sent went no further than the old Town on River La Bœuf, which is diserted by the Indians.
By the Returns of Assist Comsy at Fort Laurence there appeared to be a Sufficient Quantity of Provisions to Subsist the Garrison at the allowance of one pound of flour and one pound of Beef for a Ration untill the first of June but the Returns being erroneous the Garrison there had Suffered Greatly before the Supplies mentioned in my last could Arrive and Major Vernon was Obliged to Send Off the Greatest part of the Garrison as your Excellency will See by the Inclosed Copy of his letter but I have hopes that the escort arrived Safe before a total evacuation took place Indeed I Should not have had it in my power to have Sent the Smallest Supplies of Salt Provision had I not by the most unwearied exertions Collected about three Thousand Weight of Bacon and Pork and Robbed Fort M’Intosh of Some Stinking Beef.
I am Sorry to hear my Son is out of the line because I think he has a Military turn and might have been of some Service to his Country, but if his Conduct has not deserved the notice of the States he must live a private life.
You may rely on my close attention to the movements of the Enemy, and that they Cannot approach near to any advanced post without my receiving intelligence from the Delewares and I have found a Short route to Fort Laurence over which a great road can Soon be made to move on a piece of Artillery of which I have only one light piece fit for Service.
The Boat Builders Tools were left with the Salt provisions at Bedford and are not yet come on but I have Sent a Special messenger to hurry them up I have about Twenty Canoes ready made of poplar and more making Some will carry two tons. I have not heard a word from Colo. Rawlins nor any of his Officers and fear they are not yet relieved by the Militia. With the Most perfect regard and Esteem I have the honor to be your Excellencies Most Obt Hble Servant
Daniel Brodhead
